Name: Commission Regulation (EEC) No 3296/80 of 17 December 1980 amending Regulation (EEC) No 2314/72 on certain measures for examining the suitability of certain vine varieties for cultivation
 Type: Regulation
 Subject Matter: marketing;  foodstuff;  agricultural activity;  plant product;  cultivation of agricultural land
 Date Published: nan

 Avis juridique important|31980R3296Commission Regulation (EEC) No 3296/80 of 17 December 1980 amending Regulation (EEC) No 2314/72 on certain measures for examining the suitability of certain vine varieties for cultivation Official Journal L 344 , 19/12/1980 P. 0013 - 0014 Finnish special edition: Chapter 3 Volume 12 P. 0217 Greek special edition: Chapter 03 Volume 32 P. 0047 Swedish special edition: Chapter 3 Volume 12 P. 0217 Spanish special edition: Chapter 03 Volume 20 P. 0041 Portuguese special edition Chapter 03 Volume 20 P. 0041 COMMISSION REGULATION (EEC) No 3296/80 of 17 December 1980 amending Regulation (EEC) No 2314/72 on certain measures for examining the suitability of certain vine varieties for cultivation THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, and in particular Article 146 (2) thereof, Whereas Commission Regulation (EEC) No 2314/72 lays down certain provisions for examining the suitability of vine varieties for cultivation (1); Whereas the Act of Accession of Greece, as well as amending Council Regulation (EEC) No 347/79 on general rules for the classification of vine varieties (2), also provides in Annex II (I) Part 2 (A) (1) Wine, item 2, for the adaptation of Regulation (EEC) No 2314/72 to take account of dried grape varieties ; whereas it is necessary therefore to amend the latter Regulation, in particular by laying down special rules for examining the suitability for cultivation of dried grape varieties, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 2314/72 is hereby amended as follows: 1. The following subparagraph is inserted in Article 2 (4) after the third subparagraph: "The examination of dried grape varieties shall be carried out in accordance with Annex IV." 2. Article 3 (2) (c), (cc) and (dd) are replaced by the following: " (cc) average figures for each trial year for the vine variety in question and for the control variety or varieties in respect of: - yield in grapes and, where appropriate, dried grapes, expressed in kg/ha, - natural density of the must, - total acidity of the must expressed in milli-equivalents per litre, - in the case of dried grape varieties, the total sugar content of the dried grapes expressed in grams per kilogram of finished product; (dd) depending on the particular use made of the vine variety under examination, an assessment of the grape, the must, the dried grape or the wine obtained from the vine variety compared, where possible, with products obtained from the cultivation of the control varieties and covering the following points: - organoleptic characteristics, - suitability of the variety for the particular use made of it, - in the case of dried grape varieties the number of pips in each dried grape; " 3. The following Annex is added: "ANNEX IV EXAMINATION OF RAISIN GRAPE VARIETIES 1. Ground The provisions of paragraph 1 of Annex 1 shall apply ; however, the area must be large enough for at least four quintals of dried grapes to be harvested from the variety under examination and from the control variety or varieties. 2. Organization of the trial The trial shall be carried out in blocks on level ground or gentle slopes, or in strips on steep slopes or places where, for other reasons, it is not possible to plant blocks. At least two plots of the variety to be examined and the control variety or varieties shall be cultivated. The cultivation conditions, and in particular the date of planting, the choice of root-stock variety, the method of training, anti-parasite treatment and manuring, must be identical for the variety under examination and for the control varieties. (1) OJ No L 248, 1.11.1972, p. 53. (2) OJ No L 54, 5.3.1979, p. 75. 3. Harvest Grapes from the variety under examination and from the control variety or varieties shall be harvested when they are at their optimum degree of maturity. The variety under examination and the control of variety or varieties may be harvested on different dates. Each trial plot shall be harvested separately. The yield in fresh grapes and in dried grapes of a fixed water content shall be determined separately for each plot. 4. Operations during the drying process Grapes of the same variety coming from different plots of the trial ground shall be treated, dried and sorted by the method customarily used in the region. The dried grapes shall be checked for water content to determine when drying is completed. The results of these checks shall be recorded in writing. 5. Industrial operations The dried grapes shall be treated using customary methods (transport, washing, sulphiting, drying (where appropriate), chilling, de-stalking), sized and submitted to colour estimation. The yield for each size grade and the colour estimation shall be recorded in writing. 6. Packaging - storage The dried grapes shall be checked for colour and sugar crystallization under conditions of packaging and storage (temperature, length of time and humidity). The results of these checks shall be recorded in writing." Article 2 This Regulation shall enter into force on 1 January 1981. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 December 1980. For the Commission Finn GUNDELACH Vice-President